
	
		II
		110th CONGRESS
		2d Session
		S. 3250
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To disqualify any individual who engages in or is
		  convicted of human smuggling from operating a commercial motor vehicle or
		  holding a commercial driver’s license and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Putting the Brakes on Human
			 Smuggling Act.
		2.Disqualification
			 from operating commercial motor vehicle by the Secretary of
			 Transportation
			(a)First
			 violationParagraph (1) of section 31310(b) of title 49, United
			 States Code, is amended—
				(1)in subparagraph
			 (D), by striking the or at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon and
			 or; and
				(3)by adding at the
			 end the following:
					
						(F)using a commercial motor vehicle in
				willfully aiding or abetting an alien’s illegal entry into the United States by
				transporting, guiding, directing, or attempting to assist the alien with the
				alien's entry in violation of section 275 of the Immigration and Nationality
				Act (8 U.S.C. 1325), regardless of whether the alien is ultimately fined or
				imprisoned for an act in violation of such
				section.
						.
				(b)Second or
			 multiple violationsParagraph (1) of section 31310(c) of title
			 49, United States Code, is amended—
				(1)in subparagraph
			 (E), by striking the or at the end;
				(2)by redesignating
			 subparagraph (F) as subparagraph (G);
				(3)in subparagraph
			 (G), as so redesignated, by striking (E) and inserting
			 (F); and
				(4)by inserting
			 after subparagraph (E) the following:
					
						(F)using a commercial motor vehicle on
				more than one occasion in willfully aiding or abetting an alien’s illegal entry
				into the United States by transporting, guiding, directing and attempting to
				assist the alien with alien's entry in violation of section 275 of the
				Immigration and Nationality Act (8 U.S.C. 1325), regardless of whether the
				alien is ultimately fined or imprisoned for an act in violation of such
				section.
						.
				(c)Lifetime
			 disqualificationSubsection (d) of section 31310 of title 49,
			 United States Code, is amended to read as follows:
				
					(d)Lifetime
				disqualificationThe Secretary shall disqualify from operating a
				commercial motor vehicle for life an individual who uses a commercial motor
				vehicle—
						(1)in committing a
				felony involving manufacturing, distributing, or dispensing a controlled
				substance, or possessing with the intent to manufacture, distribute, or
				dispense a controlled substance; or
						(2)in committing an
				act for which the individual is convicted under—
							(A)section 274 of
				the Immigration and Nationality Act (8 U.S.C. 1324); or
							(B)section 277 of
				such Act (8 U.S.C.
				1327).
							.
			3.Reporting
			 requirements
			(a)Commercial
			 driver's license information systemParagraph (1) of section
			 31309(b) of title 49, United States Code, is amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)in subparagraph
			 (F), by striking the period at the end and inserting a semicolon and
			 and; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(G)whether the operator was disqualified,
				either temporarily or for life, from operating a commercial motor vehicle under
				section 31310, including under subsection (b)(1)(F), (c)(1)(F), or (d) of such
				section.
						.
				(b)Notification by
			 the StateParagraph (8) of section 31311(a) of title 49, United
			 States Code, is amended by inserting including such a disqualification,
			 revocation, suspension, or cancellation made pursuant to a disqualification
			 under subsection (b)(1)(F), (c)(1)(F), or (d) of section 31310, after
			 60 days,.
			
